1 Reported in 18 N.W.2d 786.
Lucian Edward Williams, residing in Cook county, Illinois, died testate. He named defendant executor in his will. The will was there probated, and defendant was appointed executor. The deceased owned a share in a Biwabik mine in this state, and an ancillary proceeding to probate the will in the probate court of St. Louis county was instituted in which defendant was appointed executor, over the objections of plaintiffs, who appealed to the district court of St. Louis county. That court made findings of fact and conclusions of law that defendant was not a competent and suitable person to act as executor of the estate. Defendant moved in the alternative for amended findings of fact and conclusions of law or a new trial. The motion was denied, and defendant brought this appeal. Respondents make the point that no appeal lies from the order insofar as it refused to amend the findings, and that insofar as the order denied a new trial it must stand, because no ground for a new trial was stated as prescribed by Minn. St. 1941, § 547.01 (Mason St. 1940 Supp. § 9825); Julius v. Lenz, 212 Minn. 201,3 N.W.2d 10; Hoyt v. Kittson County State Bank, 180 Minn. 93,230 N.W. 269.
Order affirmed.
 *Page 1